Case 4:19-cv-00180-ALM-KPJ Document 169-3 Filed 10/25/19 Page 1 of 4 PageID #: 3844




                               Exhibit 3
Case 4:19-cv-00180-ALM-KPJ Document 169-3 Filed 10/25/19 Page 2 of 4 PageID #: 3845



                      IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

   Edward Butowsky,

        Plaintiff,

   v.
                                                    Case No. 4:19-cv-180
   Michael Gottlieb, et al.,

        Defendants


                       DECLARATION OF EDWARD BUTOWSKY

          My name is Edward Butowsky, I am greater than 18 years of age, and I am
   competent to testify. I testify as follows based on my own personal knowledge, under
   penalty of perjury under the laws of the United States of America, and as witnessed by
   my signature below:

          1. In December of 2016 I was contacted by a friend, Ellen Ratner, who said she
   had recently met with Julian Assange in London, England. Mr. Assange is the founder of
   Wikileaks. According to Ms. Ratner, Mr. Assange wanted to relay information to Joel
   and Mary Rich regarding the murder of their son Seth. In particular, she said Mr.
   Assange wanted to let the Riches know that Seth had leaked emails from the Democratic
   National Committee (“DNC”) to Wikileaks, and that might have been a motive for his
   murder.

          2. Shortly thereafter, I made contact with Joel Rich by telephone and I told him
   what reportedly had been said by Mr. Assange. Mr. Rich acted unsurprised and told me
   that he knew his “sons” were involved in leaking emails from the DNC to Wikileaks.

          3. In their lawsuit against me in the Southern District of New York, Joel and Mary
   Rich alleged the following:

          In December 2016, Joel and Mary spoke by phone with Butowsky. Butowsky told
          Joel and Mary that he had heard second-hand that Julian Assange said WikiLeaks
          received the DNC emails from Seth. Joel and Mary assured Butowsky there was
          no way that was true.

   ORIGINAL COMPLAINT (Doc. No. 1)(hereinafter “RICH COMPLAINT”), Joel and Mary Rich


                                             -1-
Case 4:19-cv-00180-ALM-KPJ Document 169-3 Filed 10/25/19 Page 3 of 4 PageID #: 3846



   v. Fox News Network, LLC, et al., Case No. 1:18-cv-02223-GBD (S.D.N.Y.) (attached as
   an exhibit to DEFENDANT SUSMAN GODFREY'S MOTION TO DISMISS ). The foregoing
   paragraph is false. Only Joel Rich was on the phone, and neither he nor his wife disputed
   what I relayed from Mr. Assange. On the contrary, Mr. Rich corroborated it.

          4. During subsequent media interviews, I initially stated that Joel and Mary Rich
   denied that their sons were involved in leaking emails to Wikileaks. My statements to the
   media at that time were false, and I made the false statements because Joel Rich asked me
   not to let the public know that Seth Rich was involved in the leaks. Specifically, he told
   me that he did not want the public to know that his son was responsible for getting
   Donald Trump elected President. I honored his request until he and his wife betrayed me
   by publicly attacking me and filing suit against me. Likewise, I initially protected the
   identity of Ellen Ratner after she relayed the information from Julian Assange. She
   subsequently made false statements about me in unrelated litigation, so I no longer felt
   any obligation to protect her, either.

          5. On or about November 14, 2018, I was allowed to listen to a phone
   conversation between Julian Assange and a third party. During that conversation, Mr.
   Assange discussed how Seth Rich and Aaron Rich had transferred emails to Wikileaks
   and received payment in return.

          6. In a press release dated March 14, 2018, two law firms and a political
   consulting firm announced that the RICH COMPLAINT had been filed against me. A true
   and correct copy of that press release is attached as an exhibit to this declaration. The
   opening sentence reads as follows: “Massey & Gail LLP, Susman Godfrey LLP and The
   Pastorum Group announced today that on behalf of Joel and Mary Rich, the grieving
   parents of a murdered child, they have brought a suit against Fox News, reporter Malia
   Zimmerman and contributor Ed Butowsky, seeking justice for the Riches for having
   become collateral damage in a political war to which they are innocent bystanders”
   (emphasis added). I found it highly unusual for a political consulting firm, i.e., The
   Pastorum Group, to announce that it was filing a lawsuit on behalf of the Riches. Brad
   Bauman is a partner in The Pastorum Group, and he was listed as the media contact on
   the press release.

          7. Shortly after my original phone conversation with Joel Rich, he informed me
   that Mr. Bauman was “assigned” to the Rich family by the DNC. Mr. Bauman frequently
   appeared as a spokesman for the Rich family, to include Aaron Rich. According to his
   firm's website, https://www.thepastorumgroup.com/, he and his partners provide
   communications and consulting services to left-wing candidates and causes.

          8. About two months after helping organize Joel and Mary Rich's lawsuit against
   me, Mr. Bauman filed his own lawsuit against me. His lawsuit was nothing short of
   ridiculous, and it was dismissed on March 29, 2019 for failure to state a claim. See

                                              -2-
Case 4:19-cv-00180-ALM-KPJ Document 169-3 Filed 10/25/19 Page 4 of 4 PageID #: 3847



   Bauman v. Butowsky, CV 18-01191 (RJL), 377 F.Supp.3d 1, 2019 WL 1433595 (D.D.C.
   Mar. 29, 2019).

          9. Based on the foregoing facts, it appears that Mr. Bauman has been coordinating
   a defamation and bad-faith litigation campaign against me in order to discredit and
   silence me or anyone else who questions the circumstances surrounding Seth Rich's
   murder. Since he filed suit against me himself, and since he admitted that he had a role in
   organizing Joel and Mary Rich's lawsuit against me, I concluded that he was also
   responsible for organizing the lawsuit filed by the only other member of the Rich family,
   i.e., Aaron Rich. In other words, I believe Mr. Bauman was responsible for recruiting
   Michael Gottlieb, Meryl Governski, and Boies Schiller Flexner, LLP to file suit against
   me on behalf of Aaron Rich.

          10. In Exhibits 11 and 12 to their motion for sanctions against me, Defendants
   Gottlieb, Governski, and Boies Schiller Flexner, LLP attached purported correspondence
   with attorneys representing Julian Assange. I had never seen this correspondence until
   after my SECOND AMENDED COMPLAINT was filed, and I find it wholly unpersuasive. For
   nearly 17 months, the Boies Schiller Defendants have been offering excuses for why they
   cannot serve a subpoena on Julian Assange or Wikileaks. They have indeed tried to make
   it appear that they are trying to serve Mr. Assange and Wikileaks with subpoenas, but
   their efforts are a sham. More than a year ago, my attorney notified the Boies Schiller
   Defendants that the U.S. District Court for the District of Columbia (where their client's
   case against me is pending) had authorized service of a lawsuit on Wikileaks via Twitter.
   Rather than attempt to serve Mr. Assange or Wikileaks via Twitter, however, Defendant
   Gottlieb filed a bar grievance accusing my attorney of unauthorized practice of law in
   D.C. To this day, the Boies Schiller Defendants have never sought permission to serve
   Mr. Assange or Wikileaks via Twitter, ergo they are not serious about serving subpoenas
   on Mr. Assange or Twitter.

          Today's date is October 25, 2019.

          THE DECLARANT SAYS NOTHING FURTHER.




                                                    _________________________________
                                                    Ed Butowsky



                                              -3-
